Sub-Item 77O DREY F U S VARIABLE INVESTMENT FUNDS QUALITY BOND PORTFOLIO On February 29, 2016, Quality Bond Portfolio (the "Fund"), a series of Dreyfus Variable Investment Fund, purchased 220 2.222% Notes due 2021 issued by Exxon Mobil Corporation (CUSIP No. 30231GAV4) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.120%. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Morgan Stanley & Co. LLC SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 17, 2016. These materials include additional information about the terms of the transaction.
